DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 and 8-10 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
 
Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the previous indefiniteness rejections.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitation that the solvent is dibutyl ether necessitated the new rejections that are presented below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

1.	Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2014-139301, of which reference is made to the English translation provided by applicants) in view of Fish (U.S. PGPUB No. 2014/0234534).

I.	Regarding claims 1-4, Masahiro teaches a coat-forming composition comprising: organic polysilazane (claim 1) preferably in an amount of 100 parts; a reactive silicone oil (claim 1), preferably in an amount of 10-70 parts by mass based on 100 parts of polysilazane (0077); a catalytic amount of a hydrolysis catalyst (0106), which is preferably an amine compound (0048), and wherein a catalytic amount is demonstrated in the examples to be 5-10 parts per 100 parts of polysilazane (see the Examples, 0106-0122); and solvent (0106) in an amount of 25-900 parts by mass based on 100 parts of polysilazane (0040, calculated based on the solids content, note that overlapping ranges are prima facie evidence of obviousness). 
	Masahiro fails to explicitly teach an example where the reactive silicone oil has a carbinol functional group which is located only at one end of a molecular chain of the reactive silicone oil. However, Masahiro teaches that the reactive silicone oil may be a single-ended reactive silicone oil (0065, which would be a reactive silicone wherein the functional group is only located at one end of a molecular chain of the silicone oil) having the formula 
    PNG
    media_image1.png
    227
    569
    media_image1.png
    Greyscale
 (see Formula 2), wherein R5 may be a carbinol group (0066). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Masahiro’s single-ended reactive silicone oil having a carbinol group for the reactive silicone oils explicitly used in Masahiro’s examples. One would have been motivated to make this substitution as one could have made this substitution with a reasonable expectation of success (specifically given that Masahiro teaches that single-ended reactive silicone oil having carbinol groups on one end can be used as the reactive silicone), and the predictable result of providing a coat-forming composition with the properties disclosed by Masahiro.
	Masahiro also fails to teach the solvent being dibutyl ether. However, Masahiro does teach that that the solvent used is not particularly limited as long as it can dissolve or disperse the polysilazane (0038). Further, Fish teaches a composition comprising organic polysilazane (0027-0028) and polysiloxane (0032) and a solvent, such as dibutyl ether (0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute dibutyl ether for Masahiro’s solvent. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Masahiro teaches that the solvent is not limited and only needs to be capable of dispersing/dissolving the polysilazne, and Fish teaches a solvent for a similar 

II.	Regarding claim 5, Masahiro in view of Fish teach a coating agent comprising: the above coat-forming composition (Masahiro at 0107). Therefore, claim 5 is also obvious over Masahiro in view of Fish.

III.	Regarding claim 6, Masahiro in view of Fish additionally teach a process comprising: applying the above coat-forming composition to a surface of a substrate (Masahiro at 0171); and curing the composition on the substrate by a hydrolysis reaction (Masahiro at 0087-0088 and 0171). Therefore, claim 6 is also obvious over Masahiro in view of Fish.

IV.	Regarding claim 8, Masahiro in view of Fish teach an essentially identical coat-forming composition to that claimed (see above). Therefore, the contact angle and sliding angle as water slidability will be inherently within applicant’s claimed range. As further evidence, Masahiro actually teaches the coatings formed from the composition have long term water repellency (0078) and the organic polysilazane alone provides a contact angle of greater than 90 degrees (0034).

V.	Regarding claims 9 and 10, Masahiro in view of Fish teach all the components of the composition as claimed (see above) and Masahiro in view of Fish teach that the composition may only consist of the claimed components (see Masahiro as an example, Examples 5 and 6, 0104-0105, where the only components are the polysilazane, reactive silicone, catalyst and 

Conclusion
	Claims 1-6 and 8-10 are pending.
	Claims 1-6 and 8-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S WALTERS JR/
March 25, 2022Primary Examiner, Art Unit 1759